 4:20-cv-03066-RGK-PRSE Doc # 7 Filed: 08/03/20 Page 1 of 26 - Page ID # 29




               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

LUKE LEFEVER,

                 Plaintiff,                          4:20CV3066

     vs.
                                            MEMORANDUM & ORDER
DAWSON COUNTY SHERIFF’S
DEPARTMENT, and DEPUTY IVAN
CASTELLANOS,

                 Defendants.

LUKE LEFEVER,

                 Plaintiff,                          4:20CV3067

     vs.
                                            MEMORANDUM & ORDER
LINCOLN COUNTY SHERIFF’S
DEPT., SHERIFF JEROME KRAMER,
DEPUTY ROLAND KRAMER, and
DEPUTY BRETT C. SCHMIDT,

                 Defendants.

LUKE LEFEVER,

                 Plaintiff,                          4:20CV3068

     vs.
                                            MEMORANDUM & ORDER
NEB. STATE PATROL, and
CARLOS TREVINO, Trooper;

                 Defendants.
  4:20-cv-03066-RGK-PRSE Doc # 7 Filed: 08/03/20 Page 2 of 26 - Page ID # 30




                                I. INTRODUCTION

       Plaintiff, Luke LeFever (“LeFever”) a state prisoner currently incarcerated at
the Tecumseh State Correctional Institution,1 filed three separate actions on June 11,
2020. The actions were consolidated on the court’s own motion on June 15, 2020,
as involving common questions of law or fact,2 see Fed. R. Civ. P. 42, and LeFever
was granted leave to proceed in forma pauperis with the obligation to pay only a
single filing fee under the Prison Litigation Reform Act. See 28 U.S.C. § 1915(b).
Now that LeFever has paid the required initial partial filing fee, the court conducts
an initial review of his three complaints to determine whether summary dismissal is
appropriate under 28 U.S.C. '' 1915(e)(2) and 1915A.

                        II. SUMMARY OF COMPLAINTS

                              A. Case No. 4:20CV3066

     Defendants named in Case No. 4:20CV3066 are the Dawson County Sheriff’s
Department and its employee, Deputy Ivan Castellanos. LeFever characterizes his

      1
         LeFever pled guilty to attempted first-degree murder on April 1, 2019, and
subsequently was sentenced to a term of 48 to 50 years of imprisonment. See State
of Nebraska v. Luke E.F. LeFever, Case No. CR19-6, District Court of Howard
County, Nebraska (available at https://www.nebraska.gov/justice/). That conviction
is unrelated to the events described in the present action.
       2
         LeFever claims he sustained severe personal injuries on June 4, 2018, as a
result of Defendants’ alleged wrongful actions in tasing him, ramming his vehicle,
and shooting him multiple times. The court takes judicial notice that criminal
charges are pending against Lefever in two counties as a result of his encounters
with Defendants on that date. He is charged with possession of a firearm by a felon,
theft by unlawful taking, operating a motor vehicle to avoid arrest, criminal mischief,
and unauthorized use of a motor vehicle in Dawson County, see State of Nebraska
v. Luke LeFever, Case No. CR20-40, District Court of Dawson County, Nebraska
(available at https://www.nebraska.gov/justice/), and with two counts of attempted
assault on an officer, two counts of use of a deadly weapon to commit a felony, and
operating a motor vehicle to avoid arrest in Lincoln County, see State of Nebraska
v. Luke LeFever, Case No. CR20-30, District Court of Lincoln County, Nebraska
(available at https://www.nebraska.gov/justice/).
                                           2
  4:20-cv-03066-RGK-PRSE Doc # 7 Filed: 08/03/20 Page 3 of 26 - Page ID # 31




claims as involving “police brutality, excessive force, assault, and attempted murder,
police negligence.” (Filing 1 at 2.) He alleges:

       June 4th 2018, Dawson County Neb. Deputy Ivan Castellanos stopped
       to assist a broke down car on a gravel road near Gothenburg, Nebraska.
       I was helping remove a tire that needed replaced. Castellanos pat
       searched me finding nothing. I asked if I was under arrest and he said
       no. As I was walking away he assaulted me by shooting me in the back
       with his taser. Probe was later found in my back at the hospital. In fear
       for my life I ran away (still not breaking any laws). He gave a wrong
       radio announcement of “shots fired” after he discharged his service
       weapon 1 time at me while I was unarmed. After he attempted to
       murder me and made the “shots fired” call I was relentlessly
       chased/hunted by the Nebraska State Patrol and Lincoln County
       Sheriffs. Because of Castellanos actions the other agencies fired at least
       40 time(s) but maybe upwards of 70 times into the vehicle hitting me 9
       times.

       Because of Castellanos’s assault and attempted murder and criminal
       negligence I was gravely wounded in the attempted murder by other
       officers acting on Castellanos actions. I was wounded so bad that my
       leg was amputated above the knee.

(Filing 1 at 5-6.)

                              B. Case No. 4:20CV3067

       Defendants named in Case No. 4:20CV3067 are the Lincoln County Sheriff’s
Department, Sheriff Jerome Kramer, Deputy Roland Kramer, and Deputy Brett L.
Schmidt. LeFever claims he was “brutalized by police” and subjected to “excessive
force, attempted murder, police negligence.” (Filing 1 at 2.) He alleges:

       June 4th 2018, Lincoln County Nebraska. The Sheriff and his Deputies
       are responsible for firing at least 54 shots into the vehicle I was unarmed
       in. I was struck 9 times resulting in amputation of my right leg above
       the knee. I nearly lost my life.


                                           3
  4:20-cv-03066-RGK-PRSE Doc # 7 Filed: 08/03/20 Page 4 of 26 - Page ID # 32




       They attempted to murder me by blindly firing into the vehicle. They
       used firearms to commit felon[ies], caused life threatening bodily harm.

(Filing 1 at 5-6.)

                               C. Case No. 4:20CV3068

     Defendants named in Case No. 4:20CV3068 are the Nebraska State Patrol and
Trooper Carlos Trevino. LeFever claims “attempted murder, assault with deadly
weapon, use of firearm to commit felony, negligence.” (Filing 1 at 2.) He alleges:

       June 4th 2018, Lincoln County Nebraska. Trooper Trevino ra[m]med
       into the vehicle I was in unarmed then he jumped out and fired 14 –
       45acp rounds from his service revolver. During this attempted murder
       I was gravely wounded. Had my leg amputated and nearly lost my life.

       Because of his actions my life was put in jeopardy. He attempted to
       murder me after he assaulted me with a deadly weapon to wit – motor
       vehicle.

(Filing 1 at 5-6.)

                III. LEGAL STANDARDS ON INITIAL REVIEW

      The court is required to conduct an initial review of “a complaint in a civil
action in which a prisoner seeks redress from a governmental entity or officer or
employee of a governmental entity.” 28 U.S.C. ' 1915A(a). On such initial review,
the court must dismiss the complaint if it: “(1) is frivolous, malicious, or fails to state
a claim upon which relief may be granted; or (2) seeks monetary relief from a
defendant who is immune from such relief.” 28 U.S.C.A. ' 1915A(b). See also 28
U.S.C. ' 1915(e)(2)(B) (requiring dismissal of in forma pauperis complaints “at any
time” on the same grounds as ' 1915A(b)).

       “The essential function of a complaint under the Federal Rules of Civil
Procedure is to give the opposing party ‘fair notice of the nature and basis or grounds
for a claim, and a general indication of the type of litigation involved.’” Topchian v.
                                            4
  4:20-cv-03066-RGK-PRSE Doc # 7 Filed: 08/03/20 Page 5 of 26 - Page ID # 33




JPMorgan Chase Bank, N.A., 760 F.3d 843, 848 (8th Cir. 2014) (quoting Hopkins
v. Saunders, 199 F.3d 968, 973 (8th Cir. 1999)). Plaintiffs must set forth enough
factual allegations to “nudge[ ] their claims across the line from conceivable to
plausible,” or “their complaint must be dismissed.” Bell Atlantic Corp. v. Twombly,
550 U.S. 544, 569-70 (2007); see also Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)
(“A claim has facial plausibility when the plaintiff pleads factual content that allows
the court to draw the reasonable inference that the defendant is liable for the
misconduct alleged.”).

       “A pro se complaint must be liberally construed, and pro se litigants are held
to a lesser pleading standard than other parties.” Topchian, 760 F.3d at 849 (internal
quotation marks and citations omitted). This means that “if the essence of an
allegation is discernible, even though it is not pleaded with legal nicety, then the
district court should construe the complaint in a way that permits the layperson’s
claim to be considered within the proper legal framework.” Stone v. Harry, 364 F.3d
912, 915 (8th Cir. 2004). However, even pro se complaints are required to allege
facts which, if true, state a claim for relief as a matter of law. Martin v. Aubuchon,
623 F.2d 1282, 1286 (8th Cir. 1980).

                                IV. JURISDICTION

       Federal district courts are courts of limited jurisdiction. Kokkonen v. Guardian
Life Ins. Co. of Am., 511 U.S. 375, 377 (1994). “The basic statutory grants of federal-
court subject-matter jurisdiction are contained in 28 U.S.C. §§ 1331 and 1332.
Section 1331 provides for ‘[f]ederal-question’ jurisdiction, § 1332 for ‘[d]iversity of
citizenship’ jurisdiction.” Arbaugh v. Y&H Corp., 546 U.S. 500, 513 (2006). “A
plaintiff properly invokes § 1331 jurisdiction when she pleads a colorable claim
‘arising under’ the Constitution or laws of the United States. She invokes § 1332
jurisdiction when she presents a claim between parties of diverse citizenship that
exceeds the required jurisdictional amount, currently $75,000.” Id.

       Liberally construing LeFever’s three complaints, he is claiming Defendants
violated his rights under the Fourth Amendment to the United States Constitution
(made applicable to the states under the Fourteenth Amendment), and he is bringing

                                          5
  4:20-cv-03066-RGK-PRSE Doc # 7 Filed: 08/03/20 Page 6 of 26 - Page ID # 34




suit under authority of 42 U.S.C. § 1983. In addition, LeFever is asserting various
claims under Nebraska law.

       Because LeFever does not allege that his citizenship lies outside of Nebraska,
this court’s ability to entertain the state-law claims cannot be predicated on § 1332,
but instead must depend upon 28 U.S.C. § 1367(a), which provides that “in any civil
action of which the district courts have original jurisdiction, the district courts shall
have supplemental jurisdiction over all other claims that are so related to claims in
the action within such original jurisdiction that they form part of the same case or
controversy under Article III of the United States Constitution.” When the district
court has disposed of all federal claims that conferred original jurisdiction, it may
decline to exercise supplemental jurisdiction over remaining state law claims. 28
U.S.C. § 1367 (c)(3). Usually, the dismissal of the federal claims “will point toward
declining to exercise jurisdiction over the remaining state-law claims.” Wilson v.
Miller, 821 F.3d 963, 971 (8th Cir. 2016) (quotation omitted).

                           V. DISCUSSION OF CLAIMS

                                  A. Federal Claims

       To state a claim under 42 U.S.C. § 1983, a plaintiff must allege a violation of
rights protected by the United States Constitution or created by federal statute, and
also must show that the alleged deprivation was caused by conduct of a person acting
under color of state law. West v. Atkins, 487 U.S. 42, 48 (1988). Generally, a public
employee acts under color of state law while acting in his official capacity or while
exercising his responsibilities pursuant to state law. Id. at 50.

       It is reasonable to infer from LeFever’s pleadings that Deputy Castellanos,
Sheriff Kramer, Deputy Kramer, Deputy Schmidt, and Trooper Trevino were all
acting under color of state law when they allegedly violated his constitutional rights.
However, because LeFever does not specify that these Defendants are being sued in
their individual capacities, the court must presume they are being sued only in their
official capacities. Baker v. Chisom, 501 F.3d 920, 923 (8th Cir. 2007). “Because
section 1983 liability exposes public servants to civil liability and damages, [the

                                           6
  4:20-cv-03066-RGK-PRSE Doc # 7 Filed: 08/03/20 Page 7 of 26 - Page ID # 35




Eighth Circuit] ha[s] held that only an express statement that they are being sued in
their individual capacity will suffice to give proper notice to the defendants. Absent
such an express statement, the suit is construed as being against the defendants in
their official capacity. A suit against a public employee in his or her official capacity
is merely a suit against the public employer.” Johnson v. Outboard Marine Corp.,
172 F.3d 531, 535 (8th Cir. 1999) (internal citations omitted); see Baker, 501 F.3d
at 923 (“A suit against government officials in their official capacities is another way
of pleading an action against the entity of which they are agents.”).

       In addition to seeking an award of damages, LeFever wants criminal charges
filed against each officer. The authority to initiate criminal charges lies only with
state and federal prosecutors. See Nieves v. Bartlett, 139 S. Ct. 1715, 1733 (2019)
(Gorsuch, J., concurring in part and dissenting in part) (“the decision whether to
institute criminal charges is one our Constitution vests in state and federal executive
officials”); United States v. Batchelder, 442 U.S. 114, 124 (1979) (“Whether to
prosecute and what charge to file or bring before a grand jury are decisions that
generally rest in the prosecutor’s discretion”); Cragoe v. Maxwell, No. CIV 11-4188,
2012 WL 462960, at *2 (D.S.D. Feb. 13, 2012) (“If [the pro se plaintiff] believes
criminal charges are appropriate for whatever reason, this Court is not the proper
entity to initiate those proceedings.”) (collecting cases); Blechinger v. Sioux Falls
Hous. & Redevelopment Comm’n, No. CIV. 12-4004, 2012 WL 174653, at *3
(D.S.D. Jan. 20, 2012) (neither pro se plaintiff nor the court can charge defendant
with a crime because “[w]hether to prosecute and what criminal charges to file or
bring are decisions that generally rest in the prosecutor’s not the court’s discretion”)
(internal quotation marks and citation omitted). Thus, LeFever’s request to initiate
criminal charges does not state a federal claim. See, e.g., Knight-Bey v. Bacon, No.
8:19CV330, 2020 WL 1929075, at *4 (D. Neb. Apr. 21, 2020) (dismissing
comparable claim); Barta v. Farm Serv. Agency, No. 8:11CV198, 2011 WL
6399728, at *2 (D. Neb. Dec. 20, 2011) (same).

                               1. Case No. 4:20CV3066

      LeFever alleges that Deputy Castellanos is employed by the Dawson County
Sheriff’s Department, but sheriff’s departments are not suable entities. See Jaso v.

                                           7
  4:20-cv-03066-RGK-PRSE Doc # 7 Filed: 08/03/20 Page 8 of 26 - Page ID # 36




Dawson Cty. Sherriffs, No. 4:19CV3106, 2020 WL 820173, at *1 (D. Neb. Feb. 19,
2020).3 Thus, the Dawson County Sheriff’s Department will be dismissed from the
action, and the official-capacity claim brought against Deputy Castellanos will be
treated as having been brought against Dawson County.

       In Monell v. Department of Social Services, 436 U.S. 658 (1978), the Supreme
Court held that a municipality (or other local government unit) can be liable under
42 U.S.C. § 1983 if an “action pursuant to official municipal policy of some nature
caused a constitutional tort.” Id. at 691. “To establish municipal liability, a plaintiff
must first show that one of the municipality’s officers violated her federal right.”
Veatch v. Bartels Lutheran Home, 627 F.3d 1254, 1257 (8th Cir. 2010) (citing City
of Los Angeles v. Heller, 475 U.S. 796, 799 (1986) (per curiam); Sanders v. City of
Minneapolis, 474 F.3d 523, 527 (8th Cir. 2007)). “If that element is satisfied, then a
plaintiff must establish the requisite degree of fault on the part of the municipality
and a causal link between municipal policy and the alleged violation.” Id. (citing
City of Canton v. Harris, 489 U.S. 378, 388-92 (1989)).

       To prevail on a claim alleged against the county, LeFever must show that the
constitutional violation resulted from (1) an official “policy,” (2) an unofficial
“custom,” or (3) a deliberately indifferent failure to train or supervise. Corwin v. City
of Independence, 829 F.3d 695, 699 (8th Cir. 2016). “Official policy involves ‘a
deliberate choice to follow a course of action ... made from among various
alternatives’ by an official who has the final authority to establish governmental
policy.” Jane Doe A By & Through Jane Doe B v. Special Sch. Dist. of St. Louis
Cty., 901 F.2d 642, 645 (8th Cir. 1990) (quoting Pembaur v. City of Cincinnati, 475


      3
        Each county in Nebraska may sue and be sued in its own name, Neb. Rev.
Stat. § 23-101, but the same is not true of county offices or departments. See
Holmstedt v. York County Jail Supervisor (Name Unknown), 739 N.W.2d 449, 461
(Neb. App. 2007) (York County Sheriff’s Department was not proper defendant),
rev’d on other grounds, 745 N.W.2d 317 (Neb. 2008); Winslow v. Smith, 672 F.
Supp. 2d 949, 964 (D. Neb. 2009) (Gage County Sheriff’s Office was not proper
defendant); see also Ketchum v. City of West Memphis, 974 F.2d 81, 82 (8th Cir.
1992) (departments or subdivisions of local government are “not juridical entities
suable as such”).
                                        8
  4:20-cv-03066-RGK-PRSE Doc # 7 Filed: 08/03/20 Page 9 of 26 - Page ID # 37




U.S. 469, 483 (1986)). “Alternatively, a plaintiff may establish municipal liability
through an unofficial custom of the municipality by demonstrating ‘(1) the existence
of a continuing, widespread, persistent pattern of unconstitutional misconduct by the
governmental entity’s employees; (2) deliberate indifference to or tacit authorization
of such conduct by the governmental entity’s policymaking officials after notice to
the officials of that misconduct; and (3) that plaintiff was injured by acts pursuant to
the governmental entity’s custom, i.e., that the custom was a moving force behind
the constitutional violation.’” Malone v. Hinman, 847 F.3d 949, 955 (8th Cir. 2017)
(quoting Corwin, 829 F.3d at 699-700). A municipal liability claim based on a theory
of inadequate training or supervision is simply an extension of a claim based on a
“policy” or “custom” theory of municipal liability. Marsh v. Phelps Cty., 902 F.3d
745, 751 (8th Cir. 2018).

      LeFever’s complaint does not contain any facts from which it might
reasonably be inferred that Dawson County is liable for his alleged injuries. “At a
minimum, a complaint must allege facts which would support the existence of an
unconstitutional policy or custom.” Crumpley-Patterson v. Trinity Lutheran Hosp.,
388 F.3d 588, 591 (8th Cir. 2004) (quoting Doe ex rel. Doe v. Sch. Dist. of City of
Norfolk, 340 F.3d 605, 614 (8th Cir. 2003)).

       Furthermore, Dawson County cannot be held liable under 42 U.S.C. § 1983
without an underlying constitutional violation by Deputy Castellanos. See Whitney
v. City of St. Louis, 887 F.3d 857, 861 (8th Cir. 2018) (“[A]bsent a constitutional
violation by a city employee, there can be no § 1983 or Monell liability for the City”).
It not necessary, however, for Deputy Castellanos to be sued in his individual
capacity.4


      4
         “Municipal liability requires a constitutional violation by a municipal
employee, but it does not require the plaintiff to bring suit against the individual
employee.” Meier v. City of St. Louis, 934 F.3d 824, 829 (8th Cir. 2019) (emphasis
in original), cert. denied, 140 S.Ct. 2566 (2020); see Webb v. City of Maplewood,
889 F.3d 483, 48788 (8th Cir. 2018) (“[A]lthough there must be an unconstitutional
act by a municipal employee before a municipality can be held liable, there need not
be a finding that a municipal employee is liable in his or her individual capacity.”
(cleaned up)).
                                          9
 4:20-cv-03066-RGK-PRSE Doc # 7 Filed: 08/03/20 Page 10 of 26 - Page ID # 38




       To establish a violation of Fourth Amendment rights under 42 U.S.C. § 1983,
a plaintiff must show that a seizure occurred and that it was unreasonable. Brower
v. County of Inyo, 489 U.S. 593, 599 (1989). A Fourth Amendment “seizure”
requires an intentional act by a governmental actor. McCoy v. City of Monticello,
342 F.3d 842, 847 (8th Cir. 2003).

       LeFever alleges that Deputy Castellanos (1) shot him in the back with a taser
probe while he was walking away from the deputy after being told he was not under
arrest, (2) fired one shot at LeFever with his service weapon as LeFever was running
away after being tased, and (3) radioed in a false “shots fired” call after discharging
his weapon. Under Eighth Circuit precedent, only the first of these actions may give
rise to a plausible Fourth Amendment claim.

       The Eighth Circuit has stated that in accordance with the Supreme Court's
decision in California v. Hodari D., 499 U.S. 621 (1991), “our understanding of a
Fourth Amendment seizure of the person flows from the common law.” Atkinson v.
City of Mountain View, 709 F.3d 1201, 1207 (8th Cir. 2013). The Court of Appeals
explained:

      Although “seizure” and “arrest” were not identical at common law, we
      look to the common law concept of arrest to “define[ ] the limits of a
      seizure of the person.” Hodari D., 499 U.S. at 627 n. 3, 111 S.Ct. 1547
      (emphasis omitted). At common law, “[i]t [wa]s perfectly clear that ...
      touching the person constitute[d] an arrest.” Sandon v. Jervis, (1859)
      120 Eng. Rep. 760 (Exch.Cham.) 762; El. Bl. & El. 942, 947 (Williams,
      J.); see also Genner v. Sparks, (1704) 87 Eng. Rep. 928 (Q.B.) 929; 6
      Mod. 173 (per curiam) (“[I]t was agreed, that if here he had but touched
      the defendant even with the end of his finger, it had been an arrest.”).

            Physical contact was not the sole means of arrest under the
      common law. See, e.g., Arrowsmith v. Le Mesurier, (1806) 127 Eng.
      Rep. 605 (Ct.Com.Pl.) 606; 2 Bos. & Pul. (N.R.) 211, 211 (“I can
      suppose that an arrest may take place without an actual touch.”).
      Common law arrest required “‘either touching or submission.’” Hodari
      D., 499 U.S. at 627, 111 S.Ct. 1547 (quoting Rollin M. Perkins, The
      Law of Arrest, 25 Iowa L.Rev. 201, 206 (1940)) (emphasis added).
      Because the Supreme Court has directed us to apply this common law
                                       10
 4:20-cv-03066-RGK-PRSE Doc # 7 Filed: 08/03/20 Page 11 of 26 - Page ID # 39




      dichotomy to seizure of the person under the Fourth Amendment, we
      similarly “require[ ] either physical force ... or, where that is absent,
      submission to the assertion of authority.” Id. at 626, 111 S.Ct. 1547.

             To constitute a Fourth Amendment seizure, an application of
      physical force “must be willful” because “the word ‘seizure’ ... can
      hardly be applied to an unknowing act.” Brower v. Cnty. of Inyo, 489
      U.S. 593, 596, 109 S.Ct. 1378, 103 L.Ed.2d 628 (1989). Whether
      physical force was “intentionally applied,” id. at 597, 109 S.Ct. 1378
      (emphasis omitted), is determined by the officer’s objective behavior,
      not his subjective motive. Cf. Brendlin v. California, 551 U.S. 249, 260,
      127 S.Ct. 2400, 168 L.Ed.2d 132 (2007). Also implicit in the term
      “seizure” is a requirement that the application of physical force
      “restrain[ ] ... freedom of movement.” Id. at 254, 127 S.Ct. 2400. This
      restraint need not actually “‘succeed in stopping or holding [the person]
      even for an instant.’” Hodari D., 499 U.S. at 625, 111 S.Ct. 1547
      (quoting Asher Cornelius, Search and Seizure 163-64 (2d ed.1930)).
      But the seizure does not outlast the restraint on free movement. See id.
      at 624–25, 111 S.Ct. 1547.

Id. at 1208.

       Provided that Deputy Castellanos acted intentionally, his deployment of a
taser probe into LeFever’s back was a “seizure” for Fourth Amendment purposes,
even though it did not prevent LeFever from running away.5 See Ludwig v.
Anderson, 54 F.3d 465, 471 (8th Cir. 1995) (“[A] seizure is ‘effected by the slightest
application of physical force’ despite later escape.” (quoting Hodari D., 499 U.S. at
625)).




      5
        The result would be different in those circuits which read Hodari D. and
other Supreme Court precedent as “requiring intentional termination of movement
or acquisition of physical control in flight situations, regardless of the force applied.”
Brooks v. Gaenzle, 614 F.3d 1213, 1223 (10th Cir. 2010) (citing cases); see, e.g.,
Tabares v. City of Huntington Beach, No. 818CV00821JLSJDE, 2019 WL 4455999,
at *5 (C.D. Cal. July 30, 2019) (officer’s deployment of taser, which had no apparent
incapacitating effect on suspect, was not a seizure).
                                            11
 4:20-cv-03066-RGK-PRSE Doc # 7 Filed: 08/03/20 Page 12 of 26 - Page ID # 40




       “The reasonableness of a use of force turns on whether the officer’s actions
were objectively reasonable in light of the facts and circumstances confronting him,
without regard to his subjective intent or motivation. [The court] must consider the
totality of the circumstances, including the severity of the crime at issue, whether
the suspect poses an immediate threat to the safety of the officer or others, and
whether the suspect is actively fleeing or resisting arrest.” Zubrod v. Hoch, 907 F.3d
568, 575-76 (8th Cir. 2018) (quoting Loch v. City of Litchfield, 689 F.3d 961, 965
(8th Cir. 2012) (cleaned up)).

      While it is plausible to conclude, based on the few facts alleged by LeFever,
that Deputy Castellanos’s taser deployment was objectively unreasonable under the
circumstances, the resulting Fourth Amendment “seizure” ended when LeFever ran
away from the deputy. “[I]f someone is ‘seized,’ and then somehow gets away, as
[LeFever] did, the first seizure ‘does not continue during the ‘period of fugitivity.’”
Gardner v. Buerger, 82 F.3d 248, 254 (8th Cir. 1996) (quoting Ludwig, 54 F.3d at
471, in turn quoting Hodari D., 499 U.S. at 625). “Thus, several distinct seizures
may occur during a single course of events or encounter with the police.” Id.

       It is alleged that Deputy Castellanos next discharged his service weapon, but
LeFever does not claim to have been struck by a bullet in this instance. Because
LeFever was not wounded and did not submit to this display of force or to any
commands that may have been issued at this time, there was no second “seizure” by
Deputy Castellanos. See Atkinson, supra; Cole v. Bone, 993 F.2d 1328, 1332 (8th
Cir. 1993) (“[A] seizure occurs only when the pursued citizen is physically touched
by the police or when he submits to a show of authority by the police.”). Without a
“seizure,” there was no violation of LeFever’s Fourth Amendment rights.6



      6
         Although no Fourth Amendment claim can be maintained in the absence of
a “seizure,” a misaimed shot might give rise to a substantive due process claim under
the Fourteenth Amendment. See, e.g., James v. Chavez, 830 F. Supp. 2d 1208, 1271
(D.N.M. 2011) (“The Court has concluded that, when Carter fired a shot at Murphy
Sr., no seizure occurred. The Court has also concluded that Carter did not seize M.
Murphy when he missed her with his bullet. Thus, James may proceed on a
substantive due-process theory regarding Carter firing a shot at Murphy Sr. and M.
                                         12
 4:20-cv-03066-RGK-PRSE Doc # 7 Filed: 08/03/20 Page 13 of 26 - Page ID # 41




       Finally, LeFever alleges that Deputy Castellanos then made a “wrong” radio
call that that shots were fired, which caused other law enforcement officers to pursue
and use deadly force to apprehend him. While LeFever was “seized” by the other
officers, the court is not aware of any reported decision which holds that an officer
who merely broadcasts false information can be held liable for a § 1983 “excessive
force” claim. See, e.g., Goolsby v. D.C., 317 F. Supp. 3d 582, 597 (D.D.C. 2018)
(“In the absence of any case law suggesting that a dispatcher can be held liable for a
police officer’s use of excessive force, the Court concludes that any constitutional
violation here is not clearly established.”).

       In addition, LeFever labels the radio call an act of “police negligence,” but
“[t]he Supreme Court has not yet extended liability under the Fourth Amendment to
include negligence claims.” McCoy, 342 F.3d at 847 n. 3. Thus, no actionable § 1983
claim is stated. See, e.g., Young v. City of Little Rock, 249 F.3d 730, 734 (8th Cir.
2001) (mistake of police communications operator in identifying person who was
subject of arrest warrant, and arresting officer’s reliance on it to arrest innocent
person, did not render an arrest “unreasonable” within the meaning of the Fourth
Amendment, as actions of operator and officer amounted to nothing more than
negligence); Smoak v. Hall, 460 F.3d 768, 785 (6th Cir. 2006) (“[T]he dispatchers
are not liable for their negligent transmissions or their failure to ascertain more
details before sending out BOLOs [be-on-the-lookout notices] mentioning a possible
robbery. In most contexts, negligence is insufficient to support a § 1983 claim. Given
that there is no evidence of deliberate indifference or recklessness …, the [plaintiffs]
have not established a basis to hold the [police] dispatchers accountable for a seizure
in which they did not directly participate.” (internal quotations and citations
omitted)); see also Goolsby, 317 F. Supp. 3d at 596 (police dispatcher might violate
Fourth Amendment by “maliciously misleading police officers without suspicion of
wrongdoing in a manner that leads to another’s detention”).

      The foregoing decisions involved § 1983 “false arrest” claims, which turn on
the question of whether the arresting officers acted with probable cause. See Parsons



Murphy as the Fourth Amendment does not apply to those situations.”), aff’d, 511
F. App’x 742 (10th Cir. 2013).
                                   13
 4:20-cv-03066-RGK-PRSE Doc # 7 Filed: 08/03/20 Page 14 of 26 - Page ID # 42




v. McCann, 138 F.Supp.3d 1086, 1106 (D. Neb. 2015) (“A false arrest is a violation
of the Fourth Amendment right against the unreasonable seizure of persons.”).7 In
contrast, a § 1983 “excessive force” claim can exist regardless of whether the
officers had probable cause to make an arrest; the pivotal question, rather, is whether
the amount of force the officers used in seizing the person was objectively
reasonable. “Although an excessive force claim is subject to a ‘reasonableness’
standard under the Fourth Amendment as is a false arrest claim, the two claims
require quite different inquiries.” Beier v. City of Lewiston, 354 F.3d 1058, 1064 (9th
Cir. 2004). “Because the excessive force and false arrest factual inquiries are
distinct, establishing a lack of probable cause to make an arrest does not establish an
excessive force claim, and vice-versa.” Id.

       As a matter of law, however, it has been that “if an arresting officer does not
have the right to make an arrest, he does not have the right to use any degree of force
in making that arrest.” Bashir v. Rockdale Cty., 445 F.3d 1323, 1332 (11th Cir.
2006); see Trang Nguyen v. Lokke, No. 11-CV-3225 PJS/SER, 2013 WL 4747459,
at *4 (D. Minn. Sept. 4, 2013) (“When there is no right to seize a citizen—that is,
when there is no right to detain a citizen even momentarily—then there is also no
right to use force against that citizen.”); see also Velazquez v. City of Long Beach,
793 F.3d 1010, 1024 n. 13 (9th Cir. 2015) (“Like this court, all other circuits that
have addressed the question prohibit a finding of excessive force predicated only on
the fact of unlawful arrest…. That principle, however, is fully consistent with the
recognition that ‘the damages recoverable on an unlawful arrest claim include

      7
        “It is well established that a warrantless arrest without probable cause
violates an individual’s constitutional rights under the Fourth and Fourteenth
Amendments.” Joseph v. Allen, 712 F.3d 1222, 1226 (8th Cir. 2013) (quoting
Marksmeier v. Davie, 622 F.3d 896, 900 (8th Cir. 2010)). “Probable cause exists
when the totality of the circumstances at the time of the arrest is sufficient to lead a
reasonable person to believe that the defendant has committed or is committing an
offense.” Id. (cleaned up). “An officer, however, is entitled to qualified immunity
for a warrantless arrest if the arrest was supported by at least ‘arguable probable
cause.’” Id. (quoting Borgman v. Kedley, 646 F.3d 518, 522-23 (8th Cir. 2011)
(quoting Walker, 414 F.3d at 992)). “Arguable probable cause exists even where an
officer mistakenly arrests a suspect believing it is based on probable cause if the
mistake is ‘objectively reasonable.’” Id. (quoting Borgman, 646 F.3d at 523).
                                          14
 4:20-cv-03066-RGK-PRSE Doc # 7 Filed: 08/03/20 Page 15 of 26 - Page ID # 43




damages suffered because of the use of force in effecting the arrest.’” (quoting
Bashir, 445 F.3d at 1332) (emphasis in original)); but cf. United States v. Dawdy, 46
F.3d 1427, 1431 (8th Cir. 1995) (“[A] defendant’s response to even an invalid arrest
or Terry stop may constitute independent grounds for arrest.”); Velazquez, 793 F.3d
at 1024 (“[F]orce used by an officer to effectuate an arrest, ‘regardless of whether
[the officer] had probable cause to [make the] arrest,’ may still be reasonable, for
instance to overcome the arrestee's forcible resistance.” (quoting Arpin v. Santa
Clara Valley Transp. Agency, 261 F.3d 912, 921-22 (9th Cir.2001)).

        This line of cases suggests that if the other law enforcement officers seized
LeFever in the erroneous belief they had probable cause to arrest him because of the
“shots fired” radio call, and if Deputy Castellanos acted with a higher degree of
culpability than negligence in making that call, then Deputy Castellanos might be
held liable for LeFever’s physical injuries as part of a § 1983 “false arrest” claim.8
See Berg v. County of Allegheny, 219 F.3d 261, 272 (3d Cir. 2000) (“As a general
rule, a government official’s liability for causing an arrest is the same as for carrying
it out. It is thus clear that § 1983 liability for an unlawful arrest can extend beyond
the arresting officer to other officials whose intentional actions set the arresting
officer in motion.” (citations omitted)); Goolsby, 317 F. Supp. 3d at 598 n. 6 (“As
courts of appeals have recognized, damages awarded on a false arrest claim can
potentially include damages related to the use of force to effectuate the arrest.”); Cty.
of Los Angeles v. Mendez, 137 S. Ct. 1539, 1548 (2017) (“[P]laintiffs can—subject

      8
         If such a claim were to be made, this action likely would be stayed pending
the outcome of LeFever’s pending criminal cases. “If a plaintiff files a false-arrest
claim before he has been convicted (or files any other claim related to rulings that
will likely be made in a pending or anticipated criminal trial), it is within the power
of the district court, and in accord with common practice, to stay the civil action until
the criminal case or the likelihood of a criminal case is ended.” Wallace v. Kato, 549
U.S. 384, 393-94 (2007); see, e.g., Horton v. Pennington, No. 5:17-CV-05160, 2018
WL 1023116, at *3-4 (W.D. Ark. Feb. 22, 2018) (staying plaintiff’s claim that he
was arrested without probable cause, because that constitutional claim could be
raised in his criminal case, but allowing excessive force claim to proceed where it
had no bearing on his criminal case, given that he was not charged with resisting
arrest or any related offense).
                                            15
 4:20-cv-03066-RGK-PRSE Doc # 7 Filed: 08/03/20 Page 16 of 26 - Page ID # 44




to qualified immunity9—generally recover damages that are proximately caused by
any Fourth Amendment violation. Thus, there is no need to dress up every Fourth
Amendment claim as an excessive force claim.” (citations omitted)).10

       Alternatively, LeFever may be able to pursue a substantive due process claim
against Deputy Castellanos in this situation. See Berg,219 F. 3d at 274 (“Where a
defendant does not intentionally cause the plaintiff to be seized, but is nonetheless
responsible for the seizure, it may be that a due process ‘deliberate indifference’
rather than a Fourth Amendment analysis is appropriate.”).11 For example, in Griffin
v. Hilke, 804 F.2d 1052 (8th Cir. 1986), the plaintiff (Griffin) was pursued by two
police officers. The first officer (Stoll) “sent a broadcast over police airways that he
was chasing a suspect wanted for a possible assault and robbery.” Id. at 1054. The
second officer (Hilke) responded to the radio call, which indicated the suspect was
armed, and he shot Griffin in the leg. The Eighth Circuit ruled that “Stoll’s conduct

      9
         [L]aw enforcement officers may rely on information provided by others in
the law enforcement community, so long as the reliance is reasonable.” Doran v.
Eckold, 409 F.3d 958, 965 (8th Cir. 2005); see, e.g., Williams v. Decker, 767 F.3d
734, 743 (8th Cir. 2014) (officers were entitled to qualified immunity where they
arrested plaintiff based upon inaccurate information provided by dispatcher).
       10
          The court is not aware of any reported decision which holds that an officer
who merely broadcasts false information can be held liable for a § 1983 “excessive
force” claim. See, e.g., Goolsby, 317 F. Supp. 3d at 597 (“In the absence of any case
law suggesting that a dispatcher can be held liable for a police officer’s use of
excessive force, the Court concludes that any constitutional violation here is not
clearly established.”).
       11
           The “shock the conscience” standard typically is employed when
determining whether governmental action violates due process rights under the Fifth
and Fourteenth Amendments. Rosales-Mireles v. United States, 138 S. Ct. 1897,
1906 (2018); see County of Sacramento v. Lewis, 523 U.S. 833, 847, n. 8, 118 S.Ct.
1708, 140 L.Ed.2d 1043 (1998) (“[I]n a due process challenge to executive action,
the threshold question is whether the behavior of the governmental officer is so
egregious, so outrageous, that it may fairly be said to shock the contemporary
conscience”). “[T]he ‘shock the conscience’ standard is satisfied where the conduct
was ‘intended to injure in some way unjustifiable by any government interest,’ or in
some circumstances if it resulted from deliberate indifference.” Id., at 1906 (quoting
Lewis, 523 U.S at 849-850).
                                          16
 4:20-cv-03066-RGK-PRSE Doc # 7 Filed: 08/03/20 Page 17 of 26 - Page ID # 45




in transmitting an erroneous broadcast did not rise to the level of a substantive
constitutional violation, because he never used force against Griffin or otherwise
committed an unreasonable seizure.” Id. “To recover against Stoll under section
1983 for a due process violation, Griffin was required to plead and prove that Stoll
was more than negligent.” Id. Because the record failed to disclose any evidence that
Stoll was more than negligent, the Court of Appeals ordered that the claim against
him be dismissed.12

       In summary, the complaint in Case No. 4:20CV3066 fails to state a claim upon
which relief may be granted under 42 U.S.C. § 1983. The official-capacity claim can
only be maintained if LeFever files an amended complaint in which sufficient facts
are alleged to establish municipal liability. Alternatively, or in addition to seeking
relief against Dawson County through the official-capacity claim, LeFever may
name Deputy Castellanos as a Defendant in his individual capacity.

                              2. Case No. 4:20CV3067

      Because the Lincoln County Sheriff’s Department is not a suable entity, see
Jaso, supra, it will be dismissed from the action, and the official-capacity claims
brought against Sheriff Kramer, Deputy Kramer, and Deputy Schmidt will be treated
as having been brought against their actual employer, Lincoln County.


      12
          The Griffin decision predates Graham v. Conner, 490 U.S. 386 (1989), in
which the Supreme Court held that “[t]he Fourteenth Amendment does not apply to
excessive force claims involving arrests, which are appropriately reviewed under a
Fourth Amendment analysis.” Jackson v. Stair, 944 F.3d 704, 709 (8th Cir. 2019).
This holding “simply requires that if a constitutional claim is covered by a specific
constitutional provision, such as the Fourth or Eighth Amendment, the claim must
be analyzed under the standard appropriate to that specific provision, not under the
rubric of substantive due process.” United States v. Lanier, 520 U.S. 259, 272 n. 7,
(1997). More specifically, the Supreme Court has concluded that, if a search or
seizure did not occur, the Fourth Amendment does not cover the situation, and the
plaintiff may proceed on a substantive due-process theory. See Lewis, 523 U.S. at
842-844 (“The Fourth Amendment covers only ‘searches and seizures,’ neither of
which took place here.... Graham’s more-specific-provision rule is therefore no bar
to respondents' suit.”).
                                         17
 4:20-cv-03066-RGK-PRSE Doc # 7 Filed: 08/03/20 Page 18 of 26 - Page ID # 46




       These Defendants allegedly were responsible for blindly firing at least fifty-
four shots into LeFever’s vehicle, nine of which struck his person. The “seizure”
requirement is thus satisfied, even if the officers did not succeed in stopping
LeFever. See Atkinson, supra. The seizure may also be “unreasonable,” inasmuch as
LeFever alleges he was unarmed and fleeing for his life. “Both the Supreme Court
and [the Eighth Circuit] have repeatedly stated that ‘[a]n officer may not use deadly
force against a fleeing suspect unless the suspect poses an immediate and significant
threat of serious injury or death to the officer or to bystanders.’” Wallace v. City of
Alexander, 843 F.3d 763, 769 (8th Cir. 2016) (emphasis in original; quoting
Thompson v. Murray, 800 F.3d 979, 983 (8th Cir. 2015)); see Tennessee v. Garner,
471 U.S. 1, 11-12 (1985) (“Where the officer has probable cause to believe that the
suspect poses a threat of serious physical harm, either to the officer or to others, it is
not constitutionally unreasonable to prevent escape by using deadly force. Thus, if
the suspect threatens the officer with a weapon or there is probable cause to believe
that he has committed a crime involving the infliction or threatened infliction of
serious physical harm, deadly force may be used if necessary to prevent escape, and
if, where feasible, some warning has been given.”).13

      LeFever does not allege that Lincoln County has an official policy authorizing
the use of deadly force against a fleeing suspect in the absence of a threat of serious
physical harm to the officer or others, nor does he allege there was an unofficial
custom to this effect. However, if Sheriff Kramer authorized the shooting, either
through his words or deeds, there could be municipal liability.

      “[E]ven in the absence of an official policy or a custom, the Supreme Court
has made clear that though proof of a single incident of unconstitutional activity is
not sufficient to impose liability under Monell, an unconstitutional government
policy could be inferred from a single decision taken by the highest officials
responsible for setting policy in that area of the government’s business.” Davison v.

      13
         “Deadly force is such force that creates a substantial risk of causing death
or serious bodily harm.” Church v. Anderson, 249 F. Supp. 3d 963, 968 n. 2 (N.D.
Iowa 2017) (quoting Thomson v. Salt Lake County, 584 F.3d 1304, 1313 (10th Cir.
2009), aff’d, 898 F.3d 830 (8th Cir. 2018). “Thus, deadly force includes shooting a
person with a firearm even where that person does not die.” Id.
                                        18
 4:20-cv-03066-RGK-PRSE Doc # 7 Filed: 08/03/20 Page 19 of 26 - Page ID # 47




City of Minneapolis, 490 F.3d 648, 659 (8th Cir. 2007) (cleaned up). In this scenario,
“[m]unicipal liability attaches only where the decisionmaker possesses final
authority to establish municipal policy with respect to the action ordered.” Id.
(quoting Pembaur, 475 U.S. at 481). In Nebraska, a county sheriff exercises final
policymaking authority for the county in the area of law enforcement. Dean v. Cty.
of Gage, 807 F.3d 931, 941-42 (8th Cir. 2015); see Brewington v. Keener, 902 F.3d
796, 802 (8th Cir. 2018) (county sheriff, as final policymaker, allegedly condoned
use of excessive force against fleeing arrestees).

       LeFever alleges Sheriff Kramer and the deputies were jointly “responsible”
for firing at least 54 shots, but this is merely a legal conclusion, which is not
sufficient to state a claim upon which relief may be granted. See Iqbal, 556 U.S. at
679 (“While legal conclusions can provide the framework of a complaint, they must
be supported by factual allegations.”). Unless the sheriff ordered the shooting or was
an active participant, no liability can attach to Lincoln County.

       In summary, the complaint in Case No. 4:20CV3067 fails to state a claim upon
which relief may be granted under 42 U.S.C. § 1983. The official-capacity claims
can only be maintained if LeFever files an amended complaint in which sufficient
facts are alleged to establish municipal liability (as, for example, by showing that
the shooting was expressly or tacitly authorized by Sheriff Kramer). Alternatively,
or in addition to seeking relief against Lincoln County through the official-capacity
claims, LeFever may name Sheriff Kramer, Deputy Kramer, and Deputy Schmidt as
Defendants in their individual capacities. Because “a plaintiff must plead that each
Government-official defendant, through the official’s own individual actions, has
violated the Constitution” in order to hold the official personally liable, Iqbal, 556
U.S. at 676, LeFever should specify what action was taken by each of these
Defendants to violate his constitutional rights, rather than alleging, as he currently
does, what action they took collectively.

                              3. Case No. 4:20CV3068

     The Nebraska State Patrol (“NSP”) is a department of the State of Nebraska.
See Neb. Rev. Stat. § 81-2001; Steckelberg v. Rice, 184 F. Supp. 3d 746, 754 n. 4

                                         19
 4:20-cv-03066-RGK-PRSE Doc # 7 Filed: 08/03/20 Page 20 of 26 - Page ID # 48




(D. Neb. 2016), aff’d, 878 F.3d 630 (8th Cir. 2017). “Eleventh Amendment bars
claims for damages that are brought in federal court by private parties against a state,
a state instrumentality, or a state employee who is sued in his or her official
capacity.” Webb v. Nebraska, No. 8:19CV416, 2019 WL 5684393, at *4 (D. Neb.
Nov. 1, 2019) (citing Egerdahl v. Hibbing Cmty. Coll., 72 F.3d 615, 619 (8th Cir.
1995); Dover Elevator Co. v. Arkansas State Univ., 64 F.3d 442, 446-47 (8th Cir.
1995)).14 The § 1983 claims alleged against NSP and Trooper Trevino in his official
capacity will therefore be dismissed with prejudice. See Tex. Cmty. Bank, N.A. v.
Mo. Dep’t of Soc. Servs., Div. of Med. Servs., 232 F.3d 942, 943 (8th Cir. 2000)
(where Eleventh Amendment barred suit, state agency was entitled to dismissal with
prejudice); Warren v. Fort Dodge Corr. Facility, 372 F. App’x 685 (8th Cir. 2010)
(modifying dismissal to be with prejudice). This case can only proceed if LeFever
files an amended complaint which names Trooper Trevino as a Defendant in his
individual capacity.

                                   B. State Claims

      As discussed previously, the court does not have original jurisdiction to hear
LeFever’s state-law tort claims, nor is it likely to exercise supplemental jurisdiction
if LeFever’s federal claims are dismissed. With that caveat, the court will briefly
discuss possible state claims in each case.

                              1. Case No. 4:20CV3066

       The Nebraska Political Subdivisions Tort Claims Act (PSTCA), Neb. Rev.
Stat. § 13-901 to 13-928, “is the exclusive means by which a tort claim may be
maintained against a political subdivision or its employees.” Smith v. Iverson, No.
8:19CV298, 2019 WL 4417548, at *17 (D. Neb. Sept. 16, 2019) (quoting Geddes v.
York County, 729 N.W.2d 661, 665 (Neb. 2007)); see Neb. Rev. Stat. § 13-902
(“[N]o suit shall be maintained against such political subdivision or its officers,
agents, or employees on any tort claim except to the extent, and only to the extent,

      14
         In addition, States or governmental entities that are considered arms of the
state are not suable “persons” within the meaning of 42 U.S.C. § 1983. Will v.
Michigan Dep’t of State Police, 491 U.S. 58, 70 (1989).
                                        20
 4:20-cv-03066-RGK-PRSE Doc # 7 Filed: 08/03/20 Page 21 of 26 - Page ID # 49




provided by the [PSTCA].”). Dawson County is a political subdivision of the State
of Nebraska. See Neb. Rev. Stat. § 13-903(1).

       “Where a claim against an employee of a political subdivision is based upon
acts or omissions occurring within the scope of employment, it is governed by the
provisions of the PSTCA.” McKenna v. Julian, 763 N.W.2d 384, 390 (Neb. 2000)
(affirming dismissal of claims brought against individual police officer for assault,
battery, and false arrest, based on sovereign immunity), abrogated on other grounds
by Doe v. Bd. of Regents of Univ. of Neb., 788 N.W.2d 264 (Neb. 2010). “Claims
against a political subdivision employee for acts and omissions performed in the
course and scope of employment are deemed actions against the county and not the
employee personally.” Foell v. Cty. of Lincoln, No. 4:17CV3044, 2019 WL
2996276, at *14 (D. Neb. July 9, 2019) (citing Cappel v. State, 298 Neb. 445, 452
(Neb. 2018)). Because it does not appear that any action allegedly taken by Deputy
Castellanos was performed outside the course and scope of his employment, the
PSTCA applies in this case.

       The PSTCA “eliminates, in part, the traditional immunity of political
subdivisions for the negligent acts of their employees.” Duggin v. City of Omaha,
No. 8:19CV453, 2020 WL 406361, at *2 (D. Neb. Jan. 24, 2020) (quoting Doe v.
Omaha Pub. Sch. Dist., 727 N.W.2d 447, 453 (Neb. 2007)). Importantly, however,
the PSTCA does not waive immunity for any claim “arising out of assault, battery,
false arrest,” and certain other intentional torts. Neb. Rev. Stat. § 13-910(7). This
exception “does not merely bar claims for assault or battery [or false arrest]; in
sweeping language it excludes any claim arising out of assault or battery [or false
arrest].” Britton v. City of Crawford, 803 N.W.2d 508, 517 (Neb. 2011) (internal
quotation marks and citation omitted; emphasis added).

      If done intentionally (and no facts are alleged to indicate otherwise), Deputy
Castellanos’ alleged actions in tasing LeFever and firing his service weapon would
provide grounds for bringing battery and assault claims under Nebraska law.

      Battery and assault are separate torts resulting from a defendant’s
      intentional actions directed toward another.... A battery requires ‘an
      actual infliction’ of an unconsented injury upon or unconsented contact
                                         21
 4:20-cv-03066-RGK-PRSE Doc # 7 Filed: 08/03/20 Page 22 of 26 - Page ID # 50




      with another.... In contrast, [the Nebraska Supreme Court has]
      characterized the intentional tort of assault as a ‘wrongful offer or
      attempt with force or threats, made in a menacing manner, with intent
      to inflict bodily injury upon another with present apparent ability to
      give effect to the attempt,’ without requiring that the one assaulted be
      subjected to any actual physical injury or contact.

Reavis v. Slominski, 551 N.W.2d 528, 536 (Neb. 1996) (quoting Bergman v.
Anderson, 411 N.W.2d 336, 339 (Neb. 1987) (internal quotations and citation
omitted)). Battery and assault are included within the PSTCA’s “intentional torts”
exception, so there can be no liability with respect to these alleged actions.

       LeFever’s claim that Deputy Castellanos’ “shots fired” radio call caused other
law enforcement officers to assault, batter, or falsely arrest him may stand on a
different footing, because the officers who allegedly committed those intentional
torts were not employed by Dawson County. For example, in Doe v. Omaha Pub.
Sch. Dist., 727 N.W.2d 447 (Neb. 2007), it was held that the “intentional torts”
exception did not apply when the school district (OPS) was sued for negligence in
failing to protect a student (Doe) from being sexually assaulted by another high
school student. Relying on the United States Supreme Court’s interpretation of a
comparable exception in the Federal Tort Claims Act, in Sheridan v. United States,
487 U.S. 392 (1988), the Nebraska Supreme Court ruled that the claim did not “arise
out of” the assault, stating:

      Doe’s claim is not based upon the assault itself, and he could not prevail
      merely by proving that it occurred. Rather, he alleges that before the
      alleged assault, OPS breached an independent legal duty, unrelated to
      any possible employment relationship between the assailant and OPS,
      to take reasonable steps to prevent foreseeable violence from occurring
      on its premises. The claim therefore does not arise from an assault, but,
      rather, from an alleged negligent failure to protect a student from a
      foreseeable act of violence. Accordingly, the complaint does not clearly
      indicate the applicability of a defense under § 13-910(7) which would
      legally bar the relief sought.

Doe v. Omaha Publ. Sch. Dist., 727 N.W.2d at 456 (emphasis in original).

                                         22
 4:20-cv-03066-RGK-PRSE Doc # 7 Filed: 08/03/20 Page 23 of 26 - Page ID # 51




       But even assuming that LeFever can state an actionable claim for negligence15
or recklessness16 against Deputy Castellanos, the action could be subject to dismissal
for noncompliance with the pre-suit notice requirements of the PSTCA. Under
Nebraska law, the filing or presentment of a claim to the appropriate political
subdivision, while it is not a jurisdictional prerequisite, is a condition precedent to
commencement of a suit under the PSTCA. Keller v. Tavarone, 628 N.W.2d 222,
230 (Neb. 2001); Neb. Rev. Stat. § 13-920 (“No suit shall be commenced against
any employee of a political subdivision for money on account of damage to or loss
of property or personal injury to or the death of any person caused by any negligent
or wrongful act or omission of the employee while acting in the scope of his or her
office or employment …, unless a claim has been submitted in writing to the
governing body of the political subdivision within one year after such claim accrued
in accordance with section 13-905.”).17



      15
           “Ordinary negligence is defined as the doing of something that a reasonably
careful person would not do under similar circumstances, or the failing to do
something that a reasonably careful person would do under similar circumstances.”
Wilke v. Woodhouse Ford, Inc., 774 N.W.2d 370, 379 (Neb. 2009). “Gross
negligence is great or excessive negligence, which indicates the absence of even
slight care in the performance of a duty.” Palmer v. Lakeside Wellness Ctr., 798
N.W.2d 845, 850 (Neb. 2011).
        16
           “Recklessness is the disregard for or indifference to the safety of another or
for the consequences of one's act. Conduct is in reckless disregard to the safety of
another if the actor intentionally does an act, or intentionally fails to do an act which
it is his or her duty to another to do, knowing or having reason to know of facts
which would lead a reasonable person to realize not only that his or her conduct
creates an unreasonable risk of physical harm to another, but also that such risk is
substantially greater than that which is necessary to make his or her conduct
negligent. Recklessness differs from intentional wrongdoing in that while the act
must be intended by the actor in order to be considered reckless, the actor does not
intend to cause the harm which results from the act.” Dotzler v. Tuttle, 449 N.W.2d
774, 782 (Neb. 1990).
        17
           LeFever is not required to plead that he has complied with this statutory
requirement, but noncompliance can be raised as an affirmative defense. See
Anderson v. Nebraska, No. 4:17-CV-3073, 2018 WL 4599832, at *5 (D. Neb. Sept.
25, 2018).
                                           23
 4:20-cv-03066-RGK-PRSE Doc # 7 Filed: 08/03/20 Page 24 of 26 - Page ID # 52




                              2. Case No. 4:20CV3067

      Sheriff Kramer, Deputy Kramer, and Deputy Schmidt are employed by
Lincoln County, which is a political subdivision of the State of Nebraska. The claims
made against them clearly arise out of an alleged assault, battery, or false arrest, for
which the State has not waived sovereign immunity under the PSTCA.

                              3. Case No. 4:20CV3068

       Because NSP is a department of the State of Nebraska, and Trooper Trevino
is a state employee, the PSTCA does not apply to these Defendants. Instead, the
claims made against them are covered by the State Tort Claims Act (“STCA”), Neb.
Rev. Stat. §§ 81-8,209 to 81-8,235. “Under Nebraska law, a state official acting
within the scope of his or her employment at the time of an alleged tort must be sued
in his or her official capacity, and the plaintiff must ‘comply with the requisites set
out in the [STCA].’” Montin v. Moore, 846 F.3d 289, 292 (8th Cir. 2017) (quoting
Bohl v. Buffalo Cty., 557 N.W.2d 668, 673 (Neb. 1997)).18

       However, any waiver of the State’s sovereign immunity in the STCA “does
not extend to actions brought in federal court.” Id. at 293 (citing Neb. Rev. Stat. §
81-8,214 (“Suits [under the STCA] shall be brought in the district court of the county
in which the act or omission complained of occurred, ….”)). “State sovereign
immunity bars actions in federal court regardless of the basis for otherwise
appropriate subject matter jurisdiction.” Id.; see Raygor v. Regents of Univ. of Minn.,
534 U.S. 533, 541-42 (2002) (holding the Eleventh Amendment bars actions in
federal court even where 28 U.S.C. § 1367, in general, authorizes supplemental
jurisdiction). Thus, LeFever’s tort claims against NSP and Trooper Trevino must be
brought in state court. See Carter v. Muldoon, No. 8:17CV319, 2018 WL 2049841,
at *6 (D. Neb. May 1, 2018) (no subject-matter jurisdiction over STCA claim).

      18
         The STCA provides that “every tort claim permitted under the State Tort
Claims Act shall be forever barred unless within two years after such claim accrued
the claim is made in writing to the Risk Manager in the manner provided by such
act.” Neb. Rev. Stat. § 81-8,227. The STCA also contains an “intentional torts”
exception. See Neb. Rev. Stat. § 81-8,219(4).
                                        24
 4:20-cv-03066-RGK-PRSE Doc # 7 Filed: 08/03/20 Page 25 of 26 - Page ID # 53




                               VI. CONCLUSION

      LeFever’s complaints are subject to dismissal under 28 U.S.C. '' 1915(e)(2)
and 1915A. On the court’s own motion, however, LeFever will be given leave to file
an amended complaint within 30 days.

      IT IS THEREFORE ORDERED:

      1.     The § 1983 claims alleged in Case No. 4:20CV3068 against Defendants
Nebraska State Patrol and Trooper Carlos Trevino, in his official capacity, are
dismissed with prejudice and without leave to amend. However, the court on its own
motion grants Plaintiff leave to file an amended complaint within 30 days to include
a § 1983 claim against Trooper Trevino in his individual capacity only.

      2.     The state-law claims alleged in Case No. 4:20CV3068 are dismissed
without prejudice to refiling in state court.

      3.    The court on its own motion grants Plaintiff leave to file an amended
complaint within 30 days which states a claim upon which relief may be granted
against Deputy Ivan Castellanos, in his official and/or individual capacity. If an
amended complaint is not filed within 30 days, all claims alleged in Case No.
4:20CV3066 will be dismissed without prejudice and without further notice.

       4.   The court on its own motion grants Plaintiff leave to file an amended
complaint within 30 days which states claims upon which relief may be granted
against Sheriff Jerome Kramer, Deputy Roland Kramer, and Deputy Brett C.
Schmidt, in their official and/or individual capacities. If an amended complaint is
not filed within 30 days, all claims alleged in Case No. 4:20CV3067 will be
dismissed without prejudice and without further notice.

       5.   If Plaintiff elects to file an amended complaint, it shall be filed as a
single document in Case No. 4:20CV3066. Plaintiff is warned that an amended
complaint will supersede, not supplement, all of his previously filed complaints.
Plaintiff must include all of the claims he wishes to pursue against all of the

                                        25
 4:20-cv-03066-RGK-PRSE Doc # 7 Filed: 08/03/20 Page 26 of 26 - Page ID # 54




defendants he wishes to proceed against in the amended complaint, without
relying upon or incorporating by reference any allegations made in the original
complaints. Plaintiff should be mindful to explain in his amended complaint
what each defendant did to him, when and where the defendant did it, and how
the defendant’s actions harmed him.

      6.    The court reserves the right to conduct further review of Plaintiff’s
claims pursuant to 28 U.S.C. §§ 1915(e) and 1915A in the event he files an amended
complaint.

      7.    The clerk of the court is directed to set a pro se case management
deadline using the following text: September 2, 2020: check for amended
complaint.

     8.    The clerk’s office is directed to remove Dawson County Sheriff’s
Department as a defendant in Case No. 4:20CV3066.

       9.   The clerk’s office is directed to remove Lincoln County Sheriff’s Dept.
as a defendant in Case No. 4:20CV3067.

      Dated this 3rd day of August, 2020.

                                             BY THE COURT:



                                             Richard G. Kopf
                                             Senior United States District Judge




                                        26
